COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Bumgardner and Senior Judge Overton
Argued at Richmond, Virginia


LEON PARRISH MARSHALL
                                                             MEMORANDUM OPINION* BY
v.     Record No. 1499-02-2                                JUDGE RUDOLPH BUMGARDNER, III
                                                                   OCTOBER 14, 2003
COMMONWEALTH OF VIRGINIA


                  FROM THE CIRCUIT COURT OF LUNENBURG COUNTY
                               William L. Wellons, Judge

               Michael J. Brickhill (Michael J. Brickhill, P.C., on brief), for
               appellant.

               Amy L. Marshall, Assistant Attorney General (Jerry W. Kilgore,
               Attorney General, on brief), for appellee.


       A jury convicted Leon Parrish Marshall of rape and two counts of aggravated sexual

battery. He contends the evidence is insufficient because the victim's testimony was incredible

as a matter of law. Concluding the defendant did not raise this issue at trial, we affirm.

       "[A] challenge to the sufficiency of the Commonwealth's evidence is waived if not raised

with some specificity in the trial court." Mounce v. Commonwealth, 4 Va. App. 433, 435, 357

S.E.2d 742, 744 (1987). When the defendant made a motion to set aside the jury verdict, he

simply stated, "we would make a motion to set aside the verdict as contrary to the law." "A mere

statement that the judgment or award is contrary to the law and the evidence is not sufficient to

constitute a question to be ruled upon on appeal." Rule 5A:18.

       The ends of justice exception to Rule 5A:18 does not apply to this case. The victim was

fourteen years old and testified about the defendant's actions. The testimony established each



       * Pursuant to Code § 17.1-413, this opinion is not designated for publication.
element of each charge. While her testimony contained conflicts and inconsistencies, nothing

suggested it was incredible as a matter of law. The jury resolved the differences and found the

victim credible. That finding was not clearly erroneous. Rule 5A:18 prevents our review of this

issue. See Parrish v. Commonwealth, 38 Va. App. 607, 616, 567 S.E.2d 576, 580 (2002).

Accordingly, we affirm.

                                                                                     Affirmed.




                                           -2-